Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 1 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 2 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 3 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 4 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 5 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 6 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 7 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 8 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 9 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 10 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 11 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 12 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 13 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 14 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 15 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 16 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 17 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 18 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 19 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 20 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 21 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 22 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 23 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 24 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 25 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 26 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 27 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 28 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 29 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 30 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 31 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 32 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 33 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 34 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 35 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 36 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 37 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 38 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 39 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 40 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 41 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 42 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 43 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 44 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 45 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 46 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 47 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 48 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 49 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 50 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 51 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 52 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 53 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 54 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 55 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 56 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 57 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 58 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 59 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 60 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 61 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 62 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 63 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 64 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 65 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 66 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 67 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 68 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 69 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 70 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 71 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 72 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 73 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 74 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 75 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 76 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 77 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 78 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 79 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 80 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 81 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 82 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 83 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 84 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 85 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 86 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 87 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 88 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 89 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 90 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 91 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 92 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 93 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 94 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 95 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 96 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 97 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 98 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 99 of 163




                                                           EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 100 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 101 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 102 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 103 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 104 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 105 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 106 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 107 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 108 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 109 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 110 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 111 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 112 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 113 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 114 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 115 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 116 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 117 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 118 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 119 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 120 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 121 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 122 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 123 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 124 of 163




                                                            EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 125 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 126 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 127 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 128 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 129 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 130 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 131 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 132 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 133 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 134 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 135 of 163




                                                             EXHIBIT E
Case 3:20-cv-00014-JWD-EWD   Document 1-5   01/08/20 Page 136 of 163




                                                             EXHIBIT E
                 Case 3:20-cv-00014-JWD-EWD                  Document 1-5       01/08/20 Page 137 of 163
^AST BATON ROU G E PARISH C-68953 0 ^E
 Filed Dec 16, 20^32:12 PM - 21/D
   Deputy Clerk of Court




                  CALUMET SPECIALTY PRODUCTS                            19TH JUDICIAL DISTRICT COURT
                  PARTNERS, L.P.,etal,



                  VERSUS                                                DOCKET NO. 689530; DIV. "D"


                  NATIONAL UNION FIRE INSURANCE                         EAST BATON ROUGE PARISH,
                  COMPANY OF PITTSBURGH, PA, et ai                      STATE OF LOUISIANA


                                                           Request for Notice


                           TO THE CLERK OF COURT of the 19th Judicial District Court in and for the Parish of

                East Baton Rouge, Louisiana:

                           Please notice that NeunerPate, counsel for Infrassure, Ltd., hereby requests written notice


                of the date of trial of the above matter as well as notice of hearings (wiiether on merits or

                otherwise), orders, Judgments and interlocutory decrees, and any and all formal steps taken by the

                parties herein, the Judge or any member of the Court, as provided in the Louisiana Code of Civil

                Procedure of 1960, particularly articles 1572, 1913 and 1914.



                                                                 Respectfully submitted,

                                                                 NEUNERPAT^




                                                                 F^n^"^NeImer, Jr., L^ Bar No. 7674
                                                                 (fneun^@neunerpate.coi\i)
                                                                Phillip MT^ai^h, La. Bar ^fo. 37314
                                                                (psmith@neunerpafe^Um)
                                                                 1001 West Pinhook Road, Suite 200
                                                                 Lafayette, Louisiana 70503
                                                                Telephone: 337-237-7000
                                                                 Fax:337-233-9450

                                                                -and-



                                                                WRIGHT CLOSE & BARGER, LLP
                                                                Tod A. PhiJlips, Texas Bar No. 15955800
                                                                 (phillips@wrightclosebarger.com)
                                                                 Lisa M. Wright, Texas Bar No. 24089367
                                                                (1 wri ght@wrightclo sebarger. co m)
                                                                One Rivenvay, Suite 2200
                                                                Houston, TX 77056
                                                                Telephone: 713-572-4321
                                                                       Motion Pro Hac Vice to be Filed

                                                                Attorneys for Defendant, tnfmssure^ Ltd.




                                                                                                        EXHIBIT E
Case 3:20-cv-00014-JWD-EWD             Document 1-5          01/08/20 Page 138 of 163




                                    Certificate of Service


        I HEREBY CERTIFY that a copy of the foregoing has this date been served on all counsel
of record in this proceeding by:


D Hand delivery Q                                                 Prepaid US. Mail
1^1 Facsimile/Eiectronic Mail                                     D Federal Express
D Certified MaH/Retum Receipt Requested D                         CM/ECF

       Lafayette, Louisiana on December 13, 2019.




                                             - 2 -




                                                                                EXHIBIT E
                Case 3:20-cv-00014-JWD-EWD                    Document 1-5      01/08/20 Page 139 of 163
^EAST BATON ROUGE PARISH C-68953CH
  Filed Dec 16, 2019 12:12 PM ~ 21/D
1^ Dept.ity Clerk of Court
                                                                                           I •!.




                                                                                                   IbC '

                                                                                                   is^^'^sii



                 CALUMET SPECIALTY PRODUCTS                            19TH JUDICIAL DISTRICT COURT
                 PARTNERS, L.P.,^ ai



                 VERSUS                                                DOCKET NO. 689530; DIV. "D"


                 NATIONAL UNION FIRE INSURANCE                         EAST BATON ROUGE PAmSH,
                 COMPANY OF PITTSBURGH, PA, el al.                     STATE OF LOUISIANA


                                       Infrassure Ltd.'s Answer and Affirmative Defenses


                       NOW INTO COURT, through undersigned counsel, comes Defendant, Infrassure Ltd.

               ("Infrassure"), who answers the Petition filed by Plaintiffs, Calumet Specialty Products Partners,

               L.P., Calumet Refining, LLC, and Calumet Shreveport Refining, LLC (collectively, "Calumet" or

               "Plaintiffs"), as follows:

                                                                  1.


                       The allegations in the preamble and paragraph 1 of the Petition state conclusions of law

               and/or mixed statements of law and fact that do not require a response. To the extent an answer is

               required, any allegations directed to Infrassure are denied. The insurance policy issued by

               Infrassure is a written document, and the policy • is the best evidence of its contents, terms,

               definitions, limits, exclusions, coverages, and endorsements. Any allegations relating to coverage

               under the insurance policy issued by Infrassure are denied, and the remaining allegations are

               denied for lack of sufficient information to Justify a belief as to the truth therein.

                                                                  2.


                       The allegations in paragraph 2 of the Petition are denied for lack of sufficient information

               to Justify a belief as to the truth therein.

                                                                  3.


                       The allegations in paragraph 3 of the Petition are denied for lack of sufficient information

               to justify a belief as to the truth therein.

                                                                  4.


                       The allegations in paragraph 4 of the Petition are denied for lack of sufficient information

               to justify a belief as to the truth therein.




                                                                                                               EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                Document 1-5      01/08/20 Page 140 of 163




                                                   5.


         The allegations in paragraph 5 of the Petition are denied for lack of sufficient information


 to justify a belief as to the truth therein.


                                                   6.


         The allegations in paragraph 6 of the Petition are denied for lack of sufficient information


 to justify a belief as to the truth therein.


                                                   7.


         The allegations in paragraph 7 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.


                                                   8.



         The allegations in paragraph 8 of the Petition are denied for lack of sufficient information

to Justify a belief as to the truth therein.


                                                   9.


         The allegations in paragraph 9 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.

                                                  10.


        The allegations in paragraph 10 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.

                                                  11.


        The allegations in paragraph 1 1 of the Petition are denied for lack of sufficient information

to justify a belief as to the truth therein.


                                                  12.


        The allegations in paragraph 12 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.

                                                  13.


        The allegations in paragraph 13 of the Petition are denied for lack of sufficient information

to justify a belief as to the truth therein.

                                                  14.


        Tnfrassure admits that it issued an insurance policy to Calumet Specialty Products Partners,

L.P., Policy No. B0180 E120600; however, this insurance policy is a written document, and the


                                                 -2-




                                                                                         EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD               Document 1-5        01/08/20 Page 141 of 163




 policy is the best evidence of its contents, terms, definitions, limits, exclusions, coverages, and


 endorsements. Infrassure also admits that it is a Swiss corporation with its principal place of


 business in Switzerland. Any remaining allegations in paragraph 14 of the Petition are denied.

                                                    15.


         The allegations in paragraph 15 of the Petition are denied for lack of sufficient information


 to justify a belief as to the truth therein.

                                                    16.


         The allegations in paragraph 1 6 of the Petition are denied for lack of sufficient information


 to justify a belief as to the truth therein.


                                                    17.


         The allegations in paragraph 17 of the Petition state conclusions of law and/or mixed


 statements of law and fact that do not require a response. To the extent an answer is required,

Infrassure admits that it was served with the Petition. Any remaining allegations in paragraph 17


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   18.


         The allegations in paragraph 18 of the Petition state conclusions of law, mixed statements


of law and fact, and jurisdictional allegations that do not require a response. To the extent an


answer is required, Infrassure admits that Calumet operates an oil refinery in Caddo Parish,

Louisiana. The remaining allegations are denied for lack of sufficient information to justify a belief


as to the truth therein.

                                                   19.


        The allegations in paragraph 19 of the Petition state conclusions of law, mixed statements


of law and fact, and jurisdictiona! allegations that do not require a response. To the extent an


answer is required, the insurance policy issued by Infrassure is the best evidence of its contents,


terms, definitions, limits, exclusions, coverages, and endorsements. The remaining allegations are

denied for lack of sufficient information to justify a belief as to the truth therein.

                                                  20.


        The allegations in paragraph 20 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the

allegations are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                  - 3




                                                                                             EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD               Document 1-5      01/08/20 Page 142 of 163




                                                  21.


         The allegations in paragraph 21 of the Petition are denied for lack of sufficient information


 to justify a belief as to the truth therein.


                                                  22.


         The allegations in paragraph 22 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.


                                                  23.


         The allegations in paragraph 23 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.

                                                  24.


         The allegations in paragraph 24 of the Petition are denied for lack of sufficient information

to justify a belief as to the truth therein.


                                                  25.


        The allegations in paragraph 25 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.


                                                  26.


        The allegations in paragraph 26 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.


                                                  27.


        The allegations in paragraph 27 of the Petition are denied for lack of sufficient information


to Justify a belief as to the truth therein.

                                                  28.


        The allegations in paragraph 28 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.


                                                 29.


        The allegations in paragraph 29 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, any


allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,




                                                 „ 4-




                                                                                         EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                 Document 1-5          01/08/20 Page 143 of 163




 coverages, and endorsements. The remaining allegations in paragraph 29 are denied for lack of


 sufficient information to justify a belief as to the truth therein,


                                                    30.


         The allegations in paragraph 30 of the Petition state conclusions of law and/or mixed

 statements.of law and fact that do not require a response. To the extent an answer is required, any


 allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


 document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


 coverages, and endorsements. The remaining allegations in paragraph 30 are denied for lack of


 sufficient information to justify a belief as to the truth therein.


                                                    31.


         The allegations in paragraph 3 1 of the Petition are denied for lack of sufficient information

to justify a belief as to the truth therein.


                                                    32.


         The allegations in paragraph 32 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.


                                                    33.


        The allegations in paragraph 33 of the Petition are denied for lack of sufficient information


to justify a belief as to the truth therein.


                                                    34.


        The allegations in paragraph 34 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Infrassure admits


that Calumet notified Infrassure and the other insurers of a potential claim on June 13, 2012, but


that Calumet withdrew its claim on February 18, 2013. Infrassure also admits that Calumet notified


Infrassure and the other insurers that it intended to resume its claim on June 7, 2017. Infrassure


further admits that Infrassure and the other insurers sent Calumet a letter on October 23, 2018


denying Calumet's claim. Any remaining allegations in paragraph 34 are denied for lack of

sufficient information to justify a belief as to the truth therein.




                                                  -5-




                                                                                         EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                 Document 1-5          01/08/20 Page 144 of 163




                                                    35,


         The allegations in paragraph 35 of the Petition state conclusions of law and/or mixed


 statements of law and fact that do not require a response. To the extent an answer is required,


 Infrassure admits that it issued an insurance policy to Calumet Specialty Products Partners, L.P.,


 which is a written document, and the policy is the best evidence of its contents, terms, definitions,


 limits, exclusions, coverages, and endorsements. Any allegations relating to coverage under the


 policy issued by Infrassure are denied, and the remaining allegations are denied for lack of

 sufficient information to justify a belief as to the truth therein.


                                                    36.


         The allegations in paragraph 36 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                    37.


        The allegations in paragraph 37 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the

insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   38.


        The allegations in paragraph 38 of the Petition state conclusions of law and/or mixed


statements of law and. fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.




                                                  -6-




                                                                                             EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD                Document 1-5       01/08/20 Page 145 of 163




                                                    39.


         The allegations in paragraph 39 of the Petition state conclusions of law and/or mixed


 statements of law and fact that do not require a response. To the extent an answer is required, the


 insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

 its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


 relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

 are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   40.


         The allegations in paragraph 40 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

are denied for lack of sufficient Information to justify a belief as to the truth therein.


                                                   41.


        The allegations in paragraph 41 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy Issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   42.


        The allegations in paragraph 42 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Tnfrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.




                                                  - 7-




                                                                                              EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD               Document 1-5        01/08/20 Page 146 of 163




                                                   43.


         The allegations in paragraph 43 of the Petition state conclusions of law and/or mixed

 statements of law and fact that do not require a response. To the extent an answer is required, the


 insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


 its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   44.


        The allegations in paragraph 44 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the

insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   45.


        The allegations in paragraph 45 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.

                                                  46.


        The allegations in paragraph 46 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

are denied for lack of sufficient information to justify a belief as to the truth therein.




                                                                                             EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                 Document 1-5         01/08/20 Page 147 of 163




                                                    47.


           The allegations in paragraph 47 of the Petition state conclusions of law and/or mixed

 statements of law and fact that do not require a response. To the extent an answer is required, the


 insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

 its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Infrassure admits


 that Caiumet notified Infrassure and the other insurers of a potential claim on June 13, 2012, but


 that Calumet withdrew its claim on February 18, 2013. Infrassure also admits that Calumet notified


 Infrassure and the other insurers that it intended to resume its claim on June 7, 2017. Any


remaining allegations are denied for lack of sufficient information to justify a belief as to the truth

therein.


                                                    48.


           Infrassure admits that Infrassure and the other insurers sent Calumet a letter on October 23,

2018 denying Calumet's claim. Any remaining allegations in paragraph 48 are denied for lack of


sufficient information to justify a belief as to the truth therein.


                                                    49.


        The allegations in paragraph 49 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations

relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.

                                                   50.


        The allegations in paragraph 50 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the

insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

are denied for lack of sufficient information to justify a belief as to the truth therein.




                                                  - 9-




                                                                                             EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD                Document 1-5        01/08/20 Page 148 of 163




                                                    51.


         The allegations in paragraph 5 1 of the Petition state conclusions of law and/or mixed


 statements of law and fact that do not require a response. To the extent an answer is required, the

 insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


 its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


 relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


 are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                    52,


         The allegations in paragraph 52 of the Petition state conclusions of law and/or mixed

statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   53,


        The allegations in paragraph 53 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   54.


        The allegations in paragraph 54 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the

insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

are denied for lack of sufficient information to justify a belief as to the truth therein.




                                                 - 10-




                                                                                              EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD                Document 1-5        01/08/20 Page 149 of 163




                                                    55.


         The allegations in paragraph 55 of the Petition state conclusions of law and/or mixed

 statements of law and fact that do not require a response. To the extent an answer is required, the


 insurance policy Issued by Infrassure is a written document, and the policy is the best evidence of

 its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


 relating to coverage under the policy Issued by Infrassure are denied, and the remaining allegations


 are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                    56.


         The allegations in paragraph 56 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy Issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   57.


        The allegations in paragraph 57 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy Is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   58.


        The allegations in paragraph 58 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

are denied for lack of sufficient information to justify a belief as to the truth therein.




                                                 -11 -




                                                                                              EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                 Document 1-5       01/08/20 Page 150 of 163




                                                    59.


         The allegations in paragraph 59 of the Petition state conclusions of law and/or mixed

 statements of law and fact that do not require a response, To the extent an answer is required, the

 insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

 its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                    60.


         The allegations in paragraph 60 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy Is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   61.


        The allegations in paragraph 61 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer Is required, the

insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.

                                                   62.


        The allegations in paragraph 62 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

are denied for lack of sufficient information to justify a belief as to the truth therein.




                                                 - 12-




                                                                                             EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD               Document 1-5          01/08/20 Page 151 of 163




                                                    63.


         The allegations in paragraph 63 of the Petition are denied for lack of sufficient information


 to justify a belief as to the truth therein.

                                                    64.


         The allegations in paragraph 64 of the Petition are denied for lack of sufficient information


 to justify a belief as to the truth therein.


                                                    65.


         The allegations in paragraph 65 of the Petition state conclusions of law and/or mixed

 statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations

relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations


are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   66.


         The allegations in paragraph 66 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, any


allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the insurance policy is the best evidence of its contents, terms, definitions, limits,


exclusions, coverages, and endorsements. Any allegations relating to coverage under the policy

issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to justify a belief as to the truth therein.

                                                   67.


        Infrassure admits that premiums were paid by or on behalf of Calumet for the insurance


policy issued by Infrassurc; however, this insurance policy is a written document, and the policy


is the best evidence of its contents, terms, definitions, limits, exclusions, coverages, and

endorsements. The remaining allegations in paragraph 67 of the Petition are denied for lack of

sufficient information to justify a belief as to the truth therein.


                                                   68.


        The allegations in paragraph 68 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


                                                 - 13-




                                                                                             EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                Document 1-5        01/08/20 Page 152 of 163




 insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


 its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations

 relating to coverage under the policy issued by Infrassure are denied, and the remaining allegations

 are denied for lack of sufficient information to justify a belief as to the truth therein.

                                                    69.


         The allegations in paragraph 69 of the Petition do not require a response from Infrassure.


To the extent an answer Is required, Infrassure re-avers, re-asserts, and incorporates by reference


the answers and affirmative defenses to all of the foregoing allegations as if copied herein in


extenso.


                                                   70.


        The allegations in paragraph 70 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, any


allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


coverages, and endorsements. Any allegations relating to coverage under the insurance policy

issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient

information to justify a belief as to the truth therein.


                                                   71.


        The allegations in paragraph 71 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the insurance policy issued by Infrassure are denied, and the remaining

allegations are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   72.


        The allegations in paragraph 72 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best-evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations




                                                   14-




                                                                                              EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                Document 1-5        01/08/20 Page 153 of 163




 relating to coverage under the insurance policy issued by Infrassure are denied, and the remaining


 allegations are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   73.


         The allegations in paragraph 73 of the Petition state conclusions of law and/or mixed

 statements of law and fact that do not require a response. To the extent an answer is required, any


 allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


 document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


 coverages, and endorsements. Any allegations relating to coverage under the insurance policy

issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to justify a belief as to the truth therein.


                                                   74.


        The allegations in paragraph 74 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, any


allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


coverages, and endorsements. Any allegations relating to coverage under the insurance policy

issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to justify a belief as to the truth therein.


                                                   75.


        The allegations in paragraph 75 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the

insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the insurance policy issued by Infrassure are denied, and the remaining

allegations are denied for lack of sufficient information to justify a belief as to the truth therein.

                                                  76.


       The allegations in paragraph 76 of the Petition state conclusions of law and/or mixed

statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations



                                                 - 15-




                                                                                            EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD                Document 1-5        01/08/20 Page 154 of 163




 relating to coverage under the insurance policy issued by Infrassure are denied, and the remaining


 allegations are denied for lack of sufficient information to justify a belief as to the truth therein.

                                                    77.


           The allegations in paragraph 77 of the Petition state conclusions of law and/or mixed


 statements of law and fact that do not require a response. To the extent an answer is required, the

 insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the insurance policy issued by Infrassure are denied, and the remaining

allegations are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   78.


        The allegations in paragraph 78 of the Petition do not require a response from Infrassure.

To the extent an answer is required, Infrassure re-avers, re-asserts, and incorporates by reference


the answers and affirmative defenses to all of the foregoing allegations as if copied herein in


extenso.


                                                   79.


        The allegations in paragraph 79 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response, To the extent an answer is required, any

allegations directed to Infrassure are denied. The Insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


coverages, and endorsements. Any allegations relating to coverage under the insurance policy

issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to justify a belief as to the truth therein.

                                                   80.


        The allegations in paragraph 80 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the

insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the insurance policy issued by Infrassure are denied, and the remaining

allegations are denied for lack of sufficient information to justify a belief as to the truth therein.




                                                 - 16-




                                                                                            EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                Document 1-5       01/08/20 Page 155 of 163




                                                    81.


         The allegations in paragraph 81 of the Petition state conclusions of law and/or mixed

 statements of law and fact that do not require a response. To the extent an answer is required, any


 allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


 document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


 coverages, and endorsements. Any allegations relating to coverage under the insurance policy


issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to justify a belief as to the truth therein.

                                                   82.


        The allegations in paragraph 82 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of


its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations

relating to coverage under the insurance policy issued by Infrassure are denied, and the remaining


allegations are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   83.


        The allegations in paragraph 83 of the Petition state conclusions of law and/or mixed

statements of law and fact that do not require a response. To the extent an answer is required, any


allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


coverages, and endorsements. Any allegations relating to coverage under the insurance policy


issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to Justify a belief as to the truth therein.


                                                   84.


        The allegations in paragraph 84 of the Petition state conclusions of law and/or mixed

statements of law and fact that do not require a response. To the extent an answer is required, any


allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


coverages, and endorsements. Any allegations relating to coverage under the insurance policy




                                                 - 17-




                                                                                           EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                Document 1-5       01/08/20 Page 156 of 163




 issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


 information to justify a belief as to the truth therein.


                                                    85.


           The allegations in paragraph 85 of the Petition state conclusions of law and/or mixed


 statements of law and fact that do not require a response. To the extent an answer is required, the


 insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

 its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


 relating to coverage under the insurance policy issued by Infrassure are denied, and the remaining

allegations are denied for lack of sufficient information to justify a belief as to the truth therein.

                                                   86.


           The allegations in paragraph 86 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, the


insurance policy issued by Infrassure is a written document, and the policy is the best evidence of

its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any allegations


relating to coverage under the insurance policy issued by Infrassure are denied, and the remaining


allegations are denied for lack of sufficient information to justify a belief as to the truth therein.


                                                   87.


        The allegations in paragraph 87 of the Petition do not require a response from Infrassure.


To the extent an answer is required, Infrassure re-avers, re-asserts, and incorporates by reference


the answers and affirmative defenses to all of the foregoing allegations as if copied herein in


extenso.


                                                   88.


        The allegations in paragraph 88 of the Petition state conclusions of law that do not require


a response. To the extent an answer is required, any allegations directed to Infrassure are denied.

The remaining allegations are denied for Jack of sufficient information to justify a belief as to the


truth therein.


                                                   89.


        The allegations m paragraph 89 of the Petition state conclusions of law that do not require


a response. To the extent an answer is required, any allegations directed to Infrassure are denied.




                                                 - 18-




                                                                                           EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD                Document 1-5     01/08/20 Page 157 of 163




 The remaining allegations are denied for lack of sufficient information to justify a belief as to the


 truth therein.

                                                    90.


         The allegations in paragraph 90 of the Petition state conclusions of law that do not require


 a response. To the extent an answer is required, the allegations are denied for lack of sufficient


 information to justify a belief as to the truth therein.


                                                    91.


        The allegations in paragraph 91 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, any

allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


coverages, and endorsements. Any allegations relating to coverage under the insurance policy


issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to justify a belief as to the truth therein.

                                                   92.


        The allegations in paragraph 92 of the Petition state conclusions of law that do not require

a response. To the extent an answer is required, any allegations directed to Infrassure are denied.


The remaining allegations are denied for lack of sufficient information to justify a belief as to the


truth therein.

                                                   93.


        The allegations in paragraph 93 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, any


allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


coverages, and endorsements. Any allegations relating to coverage under the insurance policy

issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to justify a belief as to the truth therein.


                                                   94.


        The allegations in paragraph 94 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, any


                                                 - 19




                                                                                          EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD                Document 1-5          01/08/20 Page 158 of 163




 allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


 document, and the policy is the best evidence ol its contents, terms, definitions, limits, exclusions,


 coverages, and endorsements. Any allegations relating to coverage under the insurance policy

 issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


 information to justify a belief as to the truth therein.


                                                    95.


         The allegations in paragraph 95 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response. To the extent an answer is required, any

allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


coverages, and endorsements. Any allegations relating to coverage under the insurance policy


issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to justify a belief as to the truth therein.


                                                    96.


        The allegations in paragraph 96 of the Petition state conclusions of law and/or mixed


statements of law and fact that do not require a response, To the extent an answer is required, any


allegations directed to Infrassure are denied. The insurance policy issued by Infrassure is a written


document, and the policy is the best evidence of its contents, terms, definitions, limits, exclusions,


coverages, and endorsements. Any allegations relating to coverage under the insurance policy

issued by Infrassure are denied, and the remaining allegations are denied for lack of sufficient


information to justify a belief as to the truth therein.

                                                   97.


        The allegations in the conclusion and prayer of the Petition, including subparts "a." through


"g.", state conclusions of law and/or mixed statements of law and fact that do not require a response


from Infrassure. To the extent an answer is required, any allegations directed to Infrassure are


denied. The insurance policy issued by Infrassure is a written document, and the policy is the best


evidence of its contents, terms, definitions, limits, exclusions, coverages, and endorsements. Any


allegations relating to coverage under the insurance policy issued by Infrassure are denied, and the

remaining allegations are denied for lack of sufficient information to justify a belief as to the truth


therein. Infrassure specifically denies any liability to Plaintiffs.


                                                  - 20-




                                                                                           EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                  Document 1-5      01/08/20 Page 159 of 163




                                                     98.


            The allegations in the Jury Request of the Petition do not require a response from

 Infrassure. To the extent an answer is required, Infrassure also demands a trial by jury in this

 action.


                                                     99.


           All remaining, unnumbered allegations in the Petition are denied.


                                                     100.


           Infrassure denies any allegation that is not specifically admitted herein.

           AND NOW, further answering, Infrassure affirmatively avers the following:


                                        First Affirmative Defense


           The Petition fails to state a claim or cause of action against Infrassure upon which relief


may be granted.


                                       Second Affirmative Defense


           Plaintiffs have no right of action against Infrassure.


                                       Third Affirmative Defense


           Infrassure affirmatively avers that the insurance policy issued by Infrassure does not


provide coverage for the losses alleged by Plaintiffs.

                                      Fourth Affirmative Defense


           Infrassure affirmatively avers that its insurance policy is a written document, which is best


evidence of its contents, terms, definitions, limits, exclusions, coverages, and endorsements, all of


which are pled herein as if copied in extenso.

                                       Fifth Affirmative Defense


           Infrassure affn-matively avers that Calumet failed to submit adequate proof of loss to show


a covered loss under the insurance policy issued by Infrassure.

                                       Sixth Affirmative Defense


           Infrassure affirm ati vely avers that, under the insurance policy s Contingent Business


Interruption ("CBT") / CBI Extra Expense Endorsement, a contingent business interruption claim

is only covered if there is a direct interruption of the insured's business caused by physical loss or


damage to a supplier's property, and CBI coverage can only attach if the damaged property would




                                                   - 21-




                                                                                           EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                Document 1-5     01/08/20 Page 160 of 163




 have been insured if it were owned by Calumet and the loss resulted from an insured peril under


 the policy.


                                   Seventh Affirmative Defense


        Infrassure affirmatively avers that the insurance policy issued by Infrassure does not


provide coverage for the losses alleged by Plaintiffs because the policy excludes coverage for


underground pipelines unless the pipeline is on an insured premise or the pipeline was declared,


and there is no coverage for the buried pipeline operated by ExxonMobil Pipeline Company

because the pipeline was not on an insured premises or declared as scheduled property.


                                   Eighth Affirmative Defense

        Infrassure affirmatively avers that the insurance policy issued by Infrassure does not


provide coverage for the losses alleged by Plaintiffs because the alleged losses are the result of


faulty workmanship, an excluded peril under the policy.

                                    Ninth Affirmative Defense


        Infrassure affirmatively avers that the Civil Authority Endorsement under the insurance


policy Issued by Infrassure does not extend to CBI losses.

                                    Tenth Affirmative Defense


        In the alternative, and only in the event that Plaintiffs are entitled to coverage under the


policy issued by Infrassure, which is not admitted but is specifically denied, Infrassure


affirmatively avers that the duration of the alleged loss attributable to the damage does not exceed


the waiting period required under the policy.

                                  Eleventh Affirmative Defense


        In the alternative, and only in the event that Plaintiffs are entitled to coverage under the


policy issued by Infrassure, which is not admitted but is specifically denied, Infrassure

affirmatively avers that Calumet has not submitted an adequate proof of its alleged CBI losses


based on the definition of gross earnings set forth in the insurance policy issued by Infrassure.


                                  Twelfth Affirmative Defense


        Infrassure affirmatively avers that Indiana law governs any claims arising from the


insurance policy issued by Infrassure and that Plaintiffs cannot maintain any causes of action under

La. R.S. 22:1973 or La. R.S. 22:1892 for alleged breach of the duty of good faith and fair dealing


as defined by Louisiana law.


                                                -22-




                                                                                        EXHIBIT E
       Case 3:20-cv-00014-JWD-EWD              Document 1-5        01/08/20 Page 161 of 163




                                   Thirteenth Affirmative Defense


          In the event that Louisiana law governs any claims arising from the insurance policy issued


 by Infrassure, which is not admitted but is specifically denied, then Infrassure affirmatively avers

 that Plaintiffs cannot maintain any causes of action for breach of the duty of good faith and fair


 dealing, as defined by La. R.S. 22:1973 or La. R.S. 22:1892, because (i) there is no coverage for

 the losses alleged by Plaintiffs under the insurance policy issued by Infrassure; (ii) there was

 reasonable grounds and cause for denying Calumet's claim, including questions as to whether the

 loss was covered; (iii) Calumet never provided Infrassure with a satisfactory proof of loss; (iv)


Infrassure conducted a reasonable investigation into the claim based on the information provided


by Calumet; and (v) Infrassure provided a reasonable explanation of its position denying coverage


within a reasonable time. None of these actions by Infrassure were arbitrary, capricious, or without

probable cause.


                                  Fourteenth Affirmative Defense


         Infrassure affirmatively avers that Plaintiffs are not entitled to recover any statutory


penalties, damages, or attorneys' fees.


                                   Fifteenth Affirmative Defense


         In the alternative, and only in the event that Plaintiffs are entitled to coverage under the


policy issued by Infrassure, which is not admitted but is specifically denied, Infrassure


affu'matively avers that it is owed an offset because its liability is several and not joint, according


to the subscribed interest and the capped limits set forth in the applicable insurance policy.


                                  Sixteenth Affirmative Defense


        In the alternative, and only in the event that Plaintiffs are entitled to coverage under the


policy issued by Infrassure, which is not admitted but is specifically denied, Infrassure is entitled


to a credit for any amounts received by Plaintiffs related to other applicable insurance policies,


including, but not limited to, the policies issued by the other insurers initially named as defendants


in this litigation.

                                 Seventeenth Affirmative Defense


        In the alternative, and only in the event that Plaintiffs are entitled to coverage under the

policy issued by Infrassure, which is not admitted but is specifically denied, Infrassure


affirmatively avers that Plaintiffs may have failed to fully and properly mitigate their alleged


                                                - 23 -




                                                                                          EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD                Document 1-5        01/08/20 Page 162 of 163




damages and/or losses, if any, which is not admitted but is specifically denied, as required by law


and such failure bars and/or reduces any recover of damages herein against Infrassure.

                                     Eighteenth Affirmative Defense


        In the alternative, and only in the event that Plaintiffs are entitled to coverage under the

policy issued by Infrassure, which is not admitted but is specifically denied, Infrassure


affirmatively avers that any obligation and/or debt that the Court may find to be owed to Plaintiffs


by Infrassure is extinguished due to the payment of such obligation by any person and/or entity.

                                     Nineteenth Affirmative Defense

        Infrassure pleads any and all other defenses and/or affirmative defenses available to it


under applicable law and reserves the right to supplement and/or amend its answer as may


hereinafter be appropriate.


                                             Jury Demand!


        Infrassure requests a trial by jury on all issues in this matter.

        WHEREFORE, Infrassure prays that its Answer and Affirmative Defenses to the Petition


filed by Plaintiffs be deemed good and sufficient and, after due proceedings are had, that there be

judgment in its favor and against Plaintiffs, dismissing all of Plaintiffs' claims against Infrassure


with prejudice at Plaintiffs' sole cost, and for all other relief under both law and equity. Infrassure


further prays for a trial by jury.




                                                Respectfully submitted,

                                                NEUNERPATE




                                                Fr^ik XfNeuner, Jr., La. l^ar No.7674
                                                (frieu.ner@yeunerpate.com))
                                                Phillip M. S^th, La. BarJ^To. 37314
                                                (psmith@neunerp^^-e0tn)
                                                One Petroleum Center, Suite 200
                                                1001 West Pinhook Road
                                               Lafayette, Louisiana 70503
                                               Telephone: 337-237-7000
                                               Fax: 337-233-9450

                                               -an d-




                                                - 24-




                                                                                          EXHIBIT E
      Case 3:20-cv-00014-JWD-EWD          Document 1-5      01/08/20 Page 163 of 163




                                           WRIGHT CLOSE & BARGER, LLP
                                           TodA. Phillips, Texas Bar No. 15955800
                                           (phUlips@wrightclosebarger.com)
                                           Lisa M. Wright, Texas Bar No. 24089367
                                           (lwright@wrightclosebarger.com)
                                           One Riverway, Suite 2200
                                           Houston, TX 77056
                                           Telephone: 713-572-4321
                                                  Motion Pro Hac Vice to be Filed


                                           Attorneys for Defendant, Infrassure, Ltd.




                                   Certificate of Service


       I HEREBY CERTIFY that a copy of the foregoing has this date been served on all counsel
of record In this proceeding by:


D Hand delivery D                                               Prepaid U. S. Mail
K| Facsimile/Electronic Mail                                     D Federal Express
a Certified Mail/Return Receipt Requested D                     CM/ECF

       Lafayette, Louisiana on December 13, 2019,




                                           -25"




                                                                                  EXHIBIT E
